DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to filing of 5/17/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9, the term of “…attaining Np2 + 1 different values” (line 4-5) is vague and renders the claims indefinite. Claim 9 cites that “each super-pixel being characterized by an average thickness” (line 3-4), for square super-pixels array, which has Np2 pixel elements, related number of average thicknesses is Np2, cannot be larger than Np2 (i.e. Np2 +1). 

Claim 10 is rejected as containing the deficiencies of claim 9 through its dependency from claim 9.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuyama et al (US 20120080411) in a view of Trisnadi (US 20040008399).

Regarding Claim 1, Mizuyama teaches a passive speckle-suppressing diffuser (abstract; fig. 2(a-b) and fig. 14 and fig. 15(a-b)), comprising: 

a microlens array for diffusing a light field originating from one or more coherent light beams (fig. 2(a), 114-lens array, 102, 116-lase and coherent light beam; fig. 15(a-b), 1514-- lens arrays; 1510 --laser lights) and 

a diffractive optical element mounted in series with the microlens array (fig. 2(a), 112; fig. 14, 1500; fig. 15(a-b), 1500) and having a pixelated thickness distribution, characterized by a spatial variation across the diffractive optical element (fig. 14, 1500, 1502-0…1502-8, pixels 0-8), 

the pixelated thickness distribution having no periodic spatial pattern with periods (¶[0141], line 1-12, Thus, as exemplarily illustrated in FIG. 14, step 1502-0 has a step height of 0, step 1502-1 has a step height of 1, step 1502-2 has a step height of 2, and so forth. The step heights can be any value known to those skilled in the art, similar to the other embodiments of the present invention). 

But Mizuyama does not specifically disclose that wherein the pixelated thickness distribution having no periodic spatial pattern with period less than 80 micrometers.

However, Trisnadi teaches a diffuser for reducing speckle (abstract; fig. 17 and fig. 18), wherein the pixelated thickness distribution having no periodic spatial pattern with period less than 80 micrometers (fig. 17(C-D), 214, 216, 216A, 214A; fig. 18, 214, 216; ¶[0115], line 1-9, a height difference between the first and second surfaces, 214A and 216A, is preferably 575 nm).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of Mizuyama by the diffuser of Trisnadi for the purpose for reducing speckle (¶[0017], line 1-4).  

Mizuyama – Trisnadi combination teaches that to impose a spatially varying phase shift on the light field, such that the spatially varying phase shift suppresses speckle of the light field while minimizing introduction of distinct diffraction structure (---this portion of claim is of a function claiming. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Mizuyama – Trisnadi combination is same to that recited in the claim 1, then it is expecting the optical function provided by Mizuyama – Trisnadi combination has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Regarding Claim 2, Mizuyama – Trisnadi combination teaches the diffuser of claim 1, the pixelated thickness distribution having no periodic spatial pattern with period less than 160 micrometers (fig. 14, 1500; fig. 15(a-b), 1500; ¶[0141], line 1-12, Thus, as exemplarily illustrated in FIG. 14, step 1502-0 has a step height of 0, step 1502-1 has a step height of 1, step 1502-2 has a step height of 2, and so forth. The step heights can be any value known to those skilled in the art, similar to the other embodiments of the present invention; ¶[0071], line 20-22, In an exemplary embodiment, steps 112-1 to 112-3 each have a height H of less than about 1 mm; -- the pixelated thickness distribution may have a periodic spatial pattern around about 1 mm, as disclosed in Mizuyama).

Regarding Claim 3, Mizuyama – Trisnadi combination teaches the diffuser of claim 1, the diffractive optical element having opposite- facing first and second planar surfaces (fig. 14, 1500, 1504, 1502-8), the first planar surface being continuous (fig. 14, 1500, 1504), the second planar surface being (a) defined by a first set of pixels of the pixelated thickness distribution characterized by a maximum thickness spanning between the first and second planar surfaces and (b) interrupted by a second set of pixels of the pixelated thickness distribution that are recessed from the second planar surface by a non-zero depth (fig. 14, 1502-0….1502-7, as disclosed in Mizuyama).

Regarding Claim 4, Mizuyama – Trisnadi combination teaches the diffuser of claim 3, the non-zero depth being identical for all pixels in the second set of pixels (fig. 14, 1502-0….1502-7, as disclosed in Mizuyama).

Regarding Claim 5, Mizuyama – Trisnadi combination teaches the diffuser of claim 3, the second set of pixels including a plurality of subsets of pixels, each of the subsets being recessed from the second planar surface by a different respective non-zero depth (fig. 14, 1502-0….1502-7, as disclosed in Mizuyama).

Regarding Claim 7, Mizuyama – Trisnadi combination teaches the diffuser of claim 1, the pixelated thickness distribution being binary, such that each pixel of the pixelated thickness distribution is characterized by either a first thickness T1 or a second thickness T2 < T1 (¶[0012], line 1-30, where a height of each step of at least two of the steps is configured to produce an optical path difference of the beamlet longer than the coherence length; At least two of the steps may be configured as a one-dimensional staircase; ¶[0018], line 20-35, …comprise a combination of a first staircase element having the first plurality of steps and a second staircase element having the second plurality of steps. The first steps may each have the same first height, the second steps may each have the same second height, with the first height being different from the second height; --in case comprising only two steps--- binary steps, as disclosed in Mizuyama).

Regarding Claim 8, Mizuyama – Trisnadi combination teaches the diffuser of claim 7, pixels of the pixelated thickness distribution being arranged in an array of super-pixels, each super-pixel consisting of NS pixels, NS being an integer greater than two (fig. 14, pixel 0-8), each super-pixel being characterized by an average thickness (fig. 14, 1505-0 ---1502-8), the average thickness varying across the array of super-pixels and attaining at least three different values (fig. 14, 1505-0 ---1502-8, nine different thicknesses, as disclosed in Mizuyama).

Regarding Claim 11, Mizuyama – Trisnadi combination teaches the diffuser of claim 1, the pixelated thickness distribution including a plurality of pixel sets each characterized by a different respective thickness and corresponding phase shift (fig. 14, 1500, 1502-0…1502-8, pixels 0-8, as disclosed in Mizuyama).

Regarding Claim 12, Mizuyama – Trisnadi combination teaches an illuminator with passive speckle-suppressing diffusion, comprising: the diffuser of claim 1 (fig. 2(a), 112; fig. 14, 1500, as disclosed in Mizuyama); and 

one or more lasers for generating the one or more coherent light beams, respectively (fig. 2(a), 114-lens array, 102, 116-lase and coherent light beam; fig. 15(a-b), 1514-- lens arrays; 1510 --laser lights, as disclosed in Mizuyama); 

wherein the microlens array is positioned between the diffractive optical element and the one or more lasers (fig. 2(a), 114-lens array, 102, 116-lase and coherent light beam, 112- diffractive optical element, as disclosed in Mizuyama).

Regarding Claim 13, Mizuyama – Trisnadi combination teaches an illuminator with passive speckle-suppressing diffusion, comprising: the diffuser of claim 1 (fig. 2(a), 112; fig. 14, 1500, as disclosed in Mizuyama); and 
one or more lasers for generating the one or more coherent light beams, respectively (fig. 2(a), 114-lens array, 102, 116-lase and coherent light beam; fig. 15(a-b), 1514-- lens arrays; 1510 --laser lights, as disclosed in Mizuyama);
 
wherein the diffractive optical element is positioned between the microlens array and the one or more lasers (fig. 5, 114, 504-lens arrays, 102, 116-lase and coherent light beam, 112- diffractive optical element, as disclosed in Mizuyama).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuyama et al (US 20120080411) in a view of Trisnadi (US 20040008399), further in the view of Goldenberg et al (US 6147801).

Regarding Claim 6, Mizuyama – Trisnadi combination discloses as set forth above but does not specifically disclose that the diffuser of claim 3, the microlens array and the diffractive optical element being formed on opposite sides of a common substrate.

However, Goldenberg teaches an optical device for reducing speckle (abstract; fig. 4), wherein the microlens array and the diffractive optical element being formed on opposite sides of a common substrate (fig. 4, 40-lenticular lens array 40, 50- diffraction grating, 49- substrate).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the despeckling device of Mizuyama – Trisnadi combination by the optical device for reducing speckle of Goldenberg for the purpose to reduce the speckle pattern (col. 3, line 18-19).

(Note: it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893)).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872